DETAILED ACTION
This action is in response to the RCE filing on 6-21-2022. Claims 1-17 are pending and have been considered below.

Statement of Reasons for Allowance

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Meier et al. (“Meier” 20100287511 A1), Scranton et al. (“Scranton” 9367950 A1), Balachandreswaran et al. (“Balachandreswaran” 20150097719 A1) and Fung (20160317866 A1) disclose a virtual reality system for architectural design. 
However, Meier et al., Scranton et al., Balachandreswaran et al. and Fung singularly or in combination, still fail to anticipate or render as obvious all of the recited limitations, including the methods for detecting a user and orientating a virtual layout of a physical space through automated selection of bookmarks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178 
7-14-2022